DETAILED ACTION
	In Reply filed on 04/21/2022, claims 1-4 are pending. Claim 1 is currently amended. Claims 5-12 are withdrawn. No claim is newly added. Claim 1-4 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 04/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 20160137838 A1, hereinafter Rolland) in view of Walters et al. (US 20160333220 A1, hereinafter Walters). 
Regarding claim 1, Rolland teaches a method of forming a 3D object (abstract), the method comprising: 
depositing a thermosetting formulation (a polymerizable liquid including thermosetting materials) onto a target (build surface) and applying actinic radiation (light) to the deposited thermosetting formulation to cure the thermosetting formulation to form a first layer of a cured formulation (abstract, ¶ [0003]: in conventional additive or three-dimensional fabrication techniques, construction of a three-dimensional object is performed in a step-wise or layer-by-layer manner, in particular, layer formation is performed through solidification of photo-curable resin under the action of visible or UV light irradiation; ¶ [0017], also see ¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]- ¶ [0178]: continuous liquid interface production (CLIP); ¶ [0011]: the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; ¶ [0273]: a 3D product of the foregoing methods comprises (i) a linear thermoplastic polyurethane, polyurea, or copolymer thereof (e.g., poly(urethane-urea)), (ii) a cross-linked thermoset polyurethane, polyurea, or copolymer thereof (e.g., poly(urethane-urea)), or (iii) combinations thereof; ¶ [0339]-¶ [0340]: a silicone rubber 3D object may be formed in use of silicone polyurethanes, polyureas, or poly(urethane-urea)); and 
repeating the deposition of the thermosetting formulation with the application of the actinic radiation to the first layer to cure additional formulation on the first layer including the cured thermosetting formulation (abstract, ¶ [0003]: conventional additive or three-dimensional fabrication techniques; ¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]- ¶ [0178]: continuous liquid interface production (CLIP).  
Rolland also teaches that in some embodiments, a silicone rubber 3D object may be formed in use of silicone polyurethanes, polyureas, or poly(urethane-urea) (¶ [0339]-¶ [0340]). In some embodiments, the material may comprise a UV-curable poly(dimethylsiloxane) (PDMS) oligomer that is blended with a two-part thermally curable PDMS oligomer system (¶ [0343]-¶ [0349]). In an example, methacryloxypropyl terminated polydimethylsiloxane (DMS-R31; Gelest Inc.) (i.e., a compound including reactive functional groups, in particular, polysiloxane having one or more vinyl groups as the compound) is added to the solution, followed by addition of Sylgard Part A (i.e., a compound including reactive functional groups, in particular, polysiloxane having one or more vinyl groups as the compound) and Part B (i.e., a curing agent having functional groups reactive with the reactive functional groups of the compound, in particular, polysiloxane having one or more Si-H groups in the curing agent) (Corning PDMS precursors) (¶ [0349], ¶ [0602]; TABLE 33: in particular, Sylgard 184 is used) (Of note, the Instant Application discloses that the PDMS polymer system employed was Sylgard 184 (DOW Corning, Midland, Mich.), a two component system in which the elastomer contains vinyl-terminated siloxane oligomers, while the curing agent possesses Si—H moieties along a siloxane backbone (Instant Specification: ¶ [0039], as published in US 20200056043 A1), and the Sylgard 184 of Instant Application is the same as the one of Rolland). The solution (polymerizable liquid) is loaded into an apparatus as described above and a three-dimensional intermediate is produced by ultraviolet curing, and the three-dimensional intermediate is then thermally cured at 100° C. for 12 hours to produce the final silicone rubber product (¶ [0349], ¶ [0602].
However, Rolland does not specifically teach that the polymerizable liquid comprises a photothermally active material. 
Walters teaches a UV curable thermosetting formulation for forming a cured film (¶ [0006]-¶ [0007], ¶ [0025]-¶ [0026]), and the formulation comprises (a) a curing agent comprising reactive functional groups, (b) a compound comprising functional groups reactive with the reactive functional groups in (a); and (c) a photothermally active material (abstract; ¶ [0005]-¶ [0012]). Photothermally active materials generate heat upon exposure to actinic radiation, typically due to strong light absorption properties coupled with weak light emission properties, giving rise to a strong photothermal effect (¶ [0079]). When the composition of the present invention is exposed to actinic radiation, sufficient heat is generated by the photothermally active material to effect cure of the curable composition, and the heat generated by the photothermally active material enables the formation of a bond between reactive functional groups (¶ [0080]). 
Walters also teaches that the compound (b) having functional groups reactive with the reactive functional groups on the curing agent is a film-forming compound, often a resin, and may be selected from one or more of: addition polymers such as polyurethane including polyurethane acrylates, and polysiloxanes (¶ [0052]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the UV curable polyurethane resin including silicone (i.e., polysiloxane) of Rolland with the polyurethane polysiloxane based thermosetting UV curable resin having a photothermally active material of Walter. One would have been motivated to do so because this is substituting one film-forming composition with another similar film-forming composition to yield predictable and reasonably successful results of printing a 3D object in a layer-by-layer manner. 
Moreover, it would also be obvious to one of ordinary skill in the art at the time of filing invention to modify the UV curable polyurethane resin including silicone (i.e., polysiloxane) of Rolland to include a photothermally active material of the polyurethane polysiloxane based thermosetting UV curable resin of Walter in order to obtain known results or a reasonable expectation of successful results of enabling two-step curing process (i.e., UV curing and then, thermal curing) of Rolland to happen simultaneously or at least in series by curing the resin not only with UV light but also with the heat generated by the photothermally active material (Rolland: ¶ [0349]; Walters: ¶ [0079]-¶ [0080]). 
Regarding claim 2, Rolland in view of Walters teaches that the thermosetting formulation comprises 
(a) a polysiloxane as the compound including reactive functional groups (Rolland: ¶ [0349], ¶ [0602], TABLE 33; methacryloxypropyl terminated polydimethylsiloxane (DMS-R31), Sylgard 184 Part A; Walters: ¶ [0052]: polysiloxanes), 
(b) an agent having one or more Si-H groups as the curing agent (Rolland: ¶ [0349], ¶ [0602], TABLE 33; Sylgard 184 Part B; Walters: ¶ [0093]: the curable film-forming composition of the present invention may also comprise alkoxysilane adhesion promoting agents, for example, acryloxyalkoxysilanes, such as γ-acryloxypropyltrimethoxysilane and methacrylatoalkoxysilane, such as γ-methacryloxypropyltrimethoxysilane, as well as epoxy-functional silanes, such as γ-glycidoxypropyltrimethoxysilane.), and 
(c) nanoparticles of a metal as the photothermally active material (Walters: ¶ [0079]: examples of photothermally active materials include silver, gold, aluminum, copper, titanium, chromium, magnetite, Si, Ge, Sn, GaAs, CdSe, AlGaAs, Fe4[Fe(CN)6]3, Cu-phthalocyanine, HgS, a metal oxide, carbon, an organic dye, polythiophene, polyacetylene, and/or polyaniline; ¶ [0082]: the photothermally active material may be present in the form of particles such as microparticles and/or nanoparticles).
	Therefore, modified Rolland teaches all the claimed limitations, and the motivation to combine for modification applied to claim 1 equally applies here. 
Regarding claim 3, Rolland in view of Walters teaches that the photothermally active material comprises silver, gold, aluminum, copper, titanium, chromium, magnetite, Si, Ge, Sn, GaAs, CdSe, AlGaAs, Fe4[Fe(CN)6]3, Cu-phthalocyanine, HgS, a metal oxide, carbon, an organic dye, polythiophene, polyacetylene, and/or polyaniline (Walters: ¶ [0079], ¶ [0082]).
Therefore, modified Rolland teaches all the claimed limitations, and the motivation to combine for modification applied to claims 1 and 2 equally applies here. 
Regarding claim 4, Rolland in view of Walters teaches that the thermosetting formulation comprises (a) a polydimethylsiloxane having one or more vinyl groups as the compound including reactive functional groups (DMS-R31, Sylgard 184 Part A) (b) a polydimethylsiloxane having one or more Si-H groups as the curing agent (Sylgard 184 Part B) (Rolland: ¶ [0349], ¶ [0602], TABLE 33).  

Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive. 
At first, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inhibition of curing reaction of the thermosetting formulation comprising a photothermally active material in the absence of light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, applicant also argues that rejection of claim 1 over 35 U.S.C. §103 should be withdrawn because the cited references do not address the same motivation (i.e., inhibition of curing reaction of the thermosetting formulation comprising a photothermally active material in the absence of light)) that the present inventors recognized and tried to resolve. Examiner respectfully disagree with this argument because it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see MPEP 2144 IV.)
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cullen (US 2020/0055233 A1) teaches a method and system for 3D printing of electronically conductive polymer structure (abstract) including a reference citation of “In situ synthesis of polymer embedded silver nanoparticles via photopolymerization” Macromolecular Materials and Engineering, 300(2), 226-233 (¶ [0180]). 
Park (US 20100323298 A1) teaches a photosensitive composition and a microfabrication method using the composition (abstract), and in the composition, nanoparticles may be simultaneously formed and crosslinked with a photosensitive resin (¶ [0076]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726